Citation Nr: 1741004	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  08-07 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for left knee posttraumatic arthritis. 

2.  Entitlement to an increased rating in excess of 10 percent for left knee instability.

3.  Entitlement to an increased rating in excess of 20 percent for right knee posttraumatic arthritis.

4.  Entitlement to an increased rating in excess of 20 percent for degenerative disc disease of the lumbar spine at L5-S1 and L3-4.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service from October 1979 to June 1997.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which continued the disability ratings assigned for the above listed disabilities.  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in June 2012.  A transcript is of record.  The claims were remanded by the Board in August 2012, October 2015, and most recently in January 2017 for additional development.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As noted in the previous remand, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  On remand, VA examinations were obtained in February 2017.  The examiner was instructed by the Board to, among other things, report the range of motion measurements in degrees, and to provide range of motion should be testing actively and passively, in weight bearing, and after repetitive use.  The examiner did not provide the required information.  To comply with the Board's directives, the same examiner provided an addendum opinion in April 2017.  He found that there was pain on passive range of motion testing in the back and bilateral knees, no evidence of pain when the back was used in non-weight bearing, but evidence of pain when the knees were used in non-weight bearing.  These answers are inadequate.  The remand specifically directed that range of motion testing be provided passively and in weight-bearing.  The examiner merely commented on whether there was pain on these types of motion, which does not satisfy the criteria for Correia.  On remand, the proper measurements must be obtained.  

A new examination is also necessary for the Veteran's left knee ratings because he underwent left knee arthroscopic surgery in April 2017, after his examination.  In light of the changed medical status of the Veteran's service-connected left knee, an updated examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA examinations to determine the current severity of his right and left knee and lumbar spine disabilities.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted and the results reported in detail.

Range of motion testing should be undertaken for the left and right knees and the lumbar spine.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use, and the findings should be provided in degrees on the examination report.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  

2.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




